Citation Nr: 1805098	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Also on appeal is a December 2015 rating decision from the Appeals Management Center (AMC).  Jurisdiction of the case now resides with the RO in Detroit, Michigan.

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of both proceedings are in the record. 

This case was last before the Board in May 2016, at which time the Veteran's claims were remanded for additional development. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension required continuous medication for control but was manifested predominantly by diastolic pressure readings under 100 and systolic pressure readings under 160.

CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under that code, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

A review of the Veteran's VA treatment records show that the Veteran's blood pressure reading was 117/71 in June 2010, 148/85 in October 2010 and 134/82 in December 2010.  There were four instances out of 11 blood pressure readings taken between June 2011 and February 2015 in which the Veteran's systolic reading was 160mmHg or more or his diastolic reading was 100 mmHg or more.  Out of six blood pressure readings taken between February 2016 and September 2016, only two readings showed the Veteran's systolic reading was 160mmHg or more and none showed a diastolic reading of 100 mmHg or more.

At a July 2013 VA examination, the Veteran's blood pressure readings were recorded as 128/84, 130/82 and 140/84.  Blood pressure readings the Veteran recorded at home once a day during 13 days in July 2013 - and which he provided to the VA examiner for inclusion in the report - included five instances out of 13 in which the Veteran's systolic reading was 160mmHg or more.  There were no instances out of the 13 readings the Veteran provided in which his diastolic reading was recorded as 100 mmHg or more.  The VA examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  The VA examiner stated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 mmHg or more.

In November 2015, the Veteran was afforded another VA examination for his hypertension.  Blood pressure readings taken at the time of the examination showed findings of 120/84, 130/80 and 140/86.  His average blood pressure reading was 130/83.  The VA examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  The VA examiner stated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 mmHg or more.

Overall, the evidence does not indicate diastolic blood pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more.  As such, a higher rating for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, DC 7101.  There are no other Diagnostic Codes that might apply to the Veteran's hypertension.  

The Board has also considered the Veteran's lay statements that his hypertension is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking a compensable rating for his hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.
The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.  In his initial April 2008 claim for benefits, the Veteran stated that his hearing loss began on January 1, 1980, so more than 11 years following discharge from active duty service.  While he worked in jobs after his military service that exposed him to loud noises - notably in a paper mill and as a truck driver - the Veteran testified at his August 2015 Board hearing that he wore hearing protection. 

The Veteran underwent a VA examination in July 2013, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  

In October 2015, the Board remanded the Veteran's claim in order to obtain an addendum opinion on the etiology of the Veteran's hearing loss.  The July 2013 VA examiner's opinion initially based its rationale on the inaccurate factual premise that the Veteran had hearing "well within normal limits" at entrance without converting the audiometric results from the Veteran's June 1964 entrance examination and December 1965 Report of Medical Examination from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which is the current unit of measurement for assessing hearing loss.

In a December 2015 addendum opinion, the VA examiner concluded that even after converting the Veteran's audiometric results to ISO-ANSI standards, there was no significant threshold shift noted in either ear.  The VA examiner stated that while the Veteran was exposed to in-service noise, during his time in service there was no threshold shift seen from induction to separation.  Further, post-service records showed the Veteran continued to be exposed to noise for 36 years both in a paper factory and trucking environment.  Due to the lack of threshold shift while in service and the continued noise exposure for 36 years post service, it was less likely than not that the Veteran's current hearing loss was a result of noise exposure while in service.  

In a March 2016 brief in support of his claim, the Veteran's representative argued that the December 2015 VA examiner's opinion was inadequate.  The negative opinion was based, at least in part, on the fact that the Veteran had post-service noise exposure.  However, the VA examiner did not mention the Veteran's lay statements that he was afforded hearing protection in his post-service jobs.  The Veteran's representative argued that since this factual detail is relevant to the VA examiner's rationale, its omission was material and renders the opinion inadequate.

In May 2016, the Board remanded the Veteran's claim yet again to obtain a legally adequate VA opinion concerning the etiology of the Veteran's hearing loss.  In February 2017, a VA examiner again concluded that it was less likely than not that the Veteran's hearing loss was incurred in or caused by his claimed in-service injury.  However, the VA examiner's opinion suffers from the same deficiency as that of the December 2015 VA examiner, notably, that the opinion does not consider the Veteran's lay statements that the Veteran was afforded hearing protection in his post-service jobs and denied any significant acoustic trauma.  Rather, the VA examiner speculates that it was "highly unlikely that the veteran wore hearing protection while driving" a truck.  He based this opinion on the fact that the Veteran "had to be able to hear what is going on around him for safety reasons and when using the CB radio (and other later communication technologies) when communicating with his work and other drivers."

In a statement received in May 2017, the Veteran again denied experiencing post-service acoustic trauma.  He stated that contrary to the summary provided by the February 2017 VA examiner, he drove a semi-truck for 14 years, not 30 years, adding that he drove in soundproof cabs that "were not loud, noisy vehicles as the [VA examination] reports seem to indicate."

A medical opinion based on incorrect or incomplete facts is not competent medical evidence, and accordingly, a remand is required yet again to obtain a new VA opinion on the etiology of the Veteran's hearing loss that considers all the pertinent evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since November 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then obtain an addendum medical opinion on the nature and likely etiology of the Veteran's diagnosed bilateral hearing loss.  The claims folder and copies of all pertinent records should be provided to the examiner for review in its entirety.  If the examiner determines that an opinion cannot be provided without an examination, an examination should be scheduled.  

Following a review of the relevant evidence, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure due to acoustic trauma?

The examiner should address the Veteran's reports of in-service noise exposure and take into account audiometric test results from June 1964 and December 1965 as converted from ASA units to ISO units when comparing those test results to the audiometric test results at the Veteran's March 1968 separation examination.  In discussing the Veteran's post-service noise exposure, the examiner should also address all relevant lay assertions made by the Veteran, notably, that he was provided proper hearing protection at his jobs following service, and that these post-service jobs did not involve significant exposure to acoustic trauma.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's hearing loss claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


